FILED
                                                                                09/08/2020
                                                                           Bowen Greenwood
                                                                           CLERK OF THE SUPREME COURT

     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                STATE OF MONTANA

                                                                           Case Number: DA 19-0655



                            No. DA 19-0655

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

ROBERT GONZALEZ,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 19, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   September 8 2020